Court of Claims, jurisdiction; admiralty; seamen aboard Government vessels; transfer to District Court. — Plaintiffs, members of the United States Merchant Marine employed as seamen in the Military Sea Transportation service, sued to recover overtime pay. Defendant moved the court to dismiss the cases or to transfer them to the appropriate district court under section 2 of the Act of September 13, 1960, 74 Stat. 912,28 U.S.C. § 1506, on the ground that the claims were within the exclusive jurisdiction of the district court under section 2 of the Suits in Admiralty Act of 1920, as amended, 46 U.S.C. § 742. On April 12,1965, the court by order (170 Ot. Cl. 898) denied defendant’s motions to dismiss but granted the motions to transfer the cases to the appropriate district court. On October 11, 1965, 382 U.S. 810, the Supreme Court granted certiorari sub nom. Amell et al., and on May 16, 1966, the Supreme Court reversed the action of the court, holding (384 U.S. 158) that the Court of Claims does have jurisdiction of these claims since Congress has traditionally treated employees such as petitioners as public *1381servants rather than as seamen. On June 24,1966, the cases having come before the court again on remand from the United States Supreme Court, the court ordered that the orders of April 12,1965 'be vacated and the cases referred to trial commissioners for further proceedings with defendant to file its answers or otherwise move within 60 days of the date of the orders.